DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Greg Benson et al. US 20170024988 (hereinafter Benson) in view of James W. O'Toole, Jr. et al. US 7508941 (hereinafter O’Toole).
As per claim 1, Benson teaches: A system for documenting the condition of containers, comprising:
(a)    a networked device comprising a processor and at least one I/O component ; and
wherein the networked device is constructed and arranged to:

(i)    capture inspection data into an inspection data packet (Benson: para.87),
(ii)    compute a cryptographic hash of the inspection data packet  (Benson: para.88),  and
(iii)    transmit (“the remote sensor (or any other transmitting device) is configured to confirm receipt of the data by the master unit (or any other receiving device).  If the remote sensor (or any other transmitting device) does not confirm receipt of the data by the master unit (or any other receiving device), the remote sensor can retransmit the data over a different communication path (e.g., one of the available redundant communication links”) the cryptographic hash (Benson para. 90 and “A checksum may be calculated by simply adding up the components of a message or a portion of a message.  A checksum may also be based on the body of the packet containing the message or a portion of the message.  Checksums may be an integer number of bits or bytes. A checksum may also be based on a cryptographic hash function.” Benson: para.93),   
Benson does not teach; however, O'Toole discloses: a networked repository (data captured by sensor is transmitted to a remote storage (O'Toole: col. 5, line 64 through col. 6, line 9), 
   transmit to the networked repository for storage (O'Toole: col. 5, line 64 through col. 6, line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benson with the methods of O'Toole to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of O’Toole and further in view of Mark Leo Moeglein et al. US 9400930 (hereinafter Moeglein).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Benson and O’Toole does not teach; however, Moeglein discloses: the system is configured to integrate visual tracking into the system for guidance (visual tracking is used in combination with sensor data. (Visual tracking and use of GPS. Moeglein: col. 8, lines 44-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Benson and O'Toole with the teachings of Moeglein to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to reach a more reliable outcome.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of O’Toole in view of Moeglein and further in view of John George Karvounis et al. US 20150304634 (hereinafter Karvounis).
As per claim 3, the rejection of claim 2 is incorporated herein. The combination of Benson, O’Toole and Moeglein does not teach; however, Karvounis discloses: visual tracking data is integrated into the inspection data packet (different sensor data including visual data are combined into a single packet. Karvounis: para. 236).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Benson, O'Toole and Moeglein with the teachings of Karvounis to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to incorporate all factors in a data stream to achieve a more accurate result.
 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of O’Toole and further in view of Andrew Rabinovich et al. US 20180053056 (hereinafter Rabinovich).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Benson and O’Toole does not teach; however, Rabinovich teaches: the system is configured to integrate augmented reality (AR) into the system for guidance (Rabinovich discloses: an “augmented reality systems that use deep learning neural networks to combine multiple sensor inputs (e.g., inertial measurement units, cameras, depth sensors, microphones) into a unified pathway comprising shared layers and upper layers that perform multiple functionalities (e.g., face recognition, location and mapping, object detection, depth estimation, etc.). Rabinovich: para. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Benson, and 
As per claim 5, the rejection of claim 4 is incorporated herein. The combination of Benson and O’Toole does not teach; however, Rabinovich teaches: the networked device is constructed and arranged to integrate feature, object detection, plane detection and tracking data from the AR into the inspection data packet (Rabinovich discloses: an “augmented reality systems that use deep learning neural networks to combine multiple sensor inputs (e.g., inertial measurement units, cameras, depth sensors, microphones) into a unified pathway comprising shared layers and upper layers that perform multiple functionalities (e.g., face recognition, location and mapping, object detection, depth estimation, etc.). Rabinovich: para. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Benson, and O'Toole with the teachings of Rabinovich to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to provide a reliable method for guidance. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of O’Toole in view of Rabinovich and further in view of Christopher Diebold O'Toole US 20180003965 (hereinafter Christopher)
As per claim 6, the rejection of claim 4 is incorporated herein. The combination of Benson, O’Toole and Rabinovich does not teach; Christopher discloses: the system is constructed and arranged to validate packets via at least one of the feature, object detection, plane detection and tracking data (“data verification technique involves a vehicle-to-street device verification.  One set of view data provided by one vehicle may, for example, be verified against another set of view data provided by a street device equipped with an imaging device (e.g., a video camera) or an object detection device (e.g., a sonar device, a radar device, or a laser device).” Christopher: para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Benson, O'Toole and Rabinovich with the teachings of Christopher to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to utilize a reliable method of validation. 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of O’Toole and further in view of Koul Anirudh US 20180314888 (hereinafter Koul).
As per claim 7, the rejection of claim 1 is incorporated herein. The combination of Benson, O'Toole does not teach; however, Koul discloses: the system is configured to integrate data from a combination of fixed and mobile cameras into the system (Huang: para. 46).
. 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of O’Toole and further in view of Cyrille Bataller et al. US 10366263 (hereinafter Bataller).
As per claim 8, the rejection of claim 1 is incorporated herein. The combination of Benson, and O'Toole does not teach; however, Bataller discloses: perform  object  detection methodology to automatically detect damage (“A system implementing object detection for video camera self-calibration, as described in this specification, increases an amount of intelligence provided to a video analytics platform, enabling the video analytics platform to better recognize objects of recognized objects or anomalies including unusual locations, speeds and/or directions of movement, or unusual objects [damaged objects]”. Bataller: col. 4, lines 31-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Benson and O'Toole with the teachings of Bataller to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of O’Toole in view of Bataller and further in view of Prasanna Krishnaswamy et al. US 10360732 (hereinafter Krishnaswamy).
As per claim 9, the rejection of claim 8 is incorporated herein. The combination of Benson, O'Toole and Bataller does not teach; however, Krishnaswamy discloses:
the object detection is performed via convolutional neural networks (CNN) (“Object detection is conventionally performed by using the region on an image that was defined as an object by the segmentation as a proposed region of interest (ROI) image input to an object detection machine learning classifier, which may be a deep learning machine such as a deep neural network (DNN), or specifically, a convolutional neural network (CNN).  The ROI may have a bounding box around an object in an image.  The CNN may have a number of layers, each with weights that are applied to values representing the input image as the image data is propagated through the CNN layers from an input 
layer until an output layer.  The output of the CNN is a score indicating a normalized confidence of a classification label, and this score may be provided for each available class of the CNN.” Krishnaswamy: col. 4, lines 17-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Benson, O'Toole and Bataller with the teachings of Krishnaswamy to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Christopher L. Oesterling et al. US 20180189685 (hereinafter Oesterling) in view of Alex Zinder US 20170005804 (hereinafter Zinder).
 As per claim 10, Oesterling teaches: An inspection system, comprising:
(a)    an inspection device comprising a processor and at least one camera (Oesterling: para. 2, camera records images in digital form)
wherein the inspection device is constructed and arranged to:
(i)    execute one or more inspection and / or guidance steps (“performing, via the 
controller, the recognition module to identify the visual content target object; (i) producing, via the controller, the identification results of the recognition module; (j) comparing, via the controller, the identification results to the vehicle share records; (k) generating, via the controller, a 3D model having information based upon the comparison made in step (j); and (l) exhibiting, via the display, the 3D Model overlaid onto the visual content.” Oesterling: para. 2) 
(ii)    capture inspection data (“generating, via the controller, a 3D model having information based upon the comparison made in step (j); and (l) exhibiting, via the display, the 3D Model overlaid onto the visual content. Oesterling: para. 2) 
Oesterling does not teach; however, Zinder discloses: 
 (b)    a repository comprising a blockchain (electronic transaction are stored in form of blockchains in a repository. Zinder: Abs.),
(iii)    transmit captured inspection data to the repository (Zinder. Abs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oesterling with the methods of Zinder to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to use blockchain so that the data cannot be altered or deleted.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling in view of Zinder and further in view of Krishnaswamy
As per claim 11, the rejection of claim 10 is incorporated herein. The combination of Oesterling and Zinder does not teach; however Krishnaswamy discloses: the processor is constructed and arranged such that additional automated processing of the inspection data triggers another action based on at least one of detected objects or detected object states of the imagery, other data collected or metadata (“and adjusting an illumination level at least one of the lights depending on a desired change to the light effect; and substantially continuously detecting objects while the video sequence is being recorded and comprising automatically identifying at least one new object ..” Krishnaswamy: para. Col. 34, lines 28-47)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Benson and Zinder with the teachings of Krishnaswamy to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since 
As per claim 13, the rejection of claim 11 is incorporated herein. The combination of Oesterling and Zinder does not teach; however Krishnaswamy discloses: the processor uses a defined area as the trigger (“substantially continuously detecting objects while the video sequence is being recorded and comprising automatically identifying at least one new object that is encountered for the first time by a machine learning classifier performing the object identification by automatically labeling the at least one new object to train the machine learning classifier to identify the at least one new object” Krishnaswamy: para. Col. 34, lines 28-47)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Oesterling and Zinder with the teachings of Krishnaswamy to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enable the system to respond to an identified condition properly. 

Claim 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over William Glaser US 20180232796 (hereinafter Glaser) in view of Zinder.
As per claim 14, Glaser teaches: An inspection and storage system, comprising:
(a) a networked device comprising a processor, a camera and an augmented reality interface (“A user application with an AR-based cart issue resolution tool variation can 
(b)    a repository,
wherein the networked device is executing an inspection platform constructed and arranged to:
(i)    execute a series of guidance steps (“In one implementation, unidentified items may be highlighted in the display of the camera image while identified items can be marked affirmatively or left unmarked.  This can be used by a worker to quickly "scan" a customer's cart or basket to identify the unidentified items.  Accordingly, a worker may use a cart issue resolution tool by inspecting a cart, sifting through items, and then assisting in collecting image data to identify items that were inadequately identified previously.  An alternative implementation of an AR-based cart issue resolution tool could be a projected augmented reality device that has a camera used in combination with a projector.  Such a device may have a form factor like a handheld flashlight, and that when directed at a cart with issues, illuminates different sections of the cart to guide the worker in resolving issues”. Glaser: para. 136),
Glaser does not teach; however, Zinder discloses: (ii)    capture a series of data relating to an inspected object (the system has storage that includes resource repository and transaction repository that stores submitted blockchain transactions (the captured series of data) Zinder. Abs.),
hash and store the captured data via an inspected packet in the repository (Zinder: para. 13), and
(iv)    validate queries to the hashed and stored data (Zinder: para. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Glaser with the teachings of Zinder to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enable the system to respond to an identified condition properly. 
As per claim 15, the rejection of claim 14 is incorporated herein. Glaser does not teach; however, Zinder discloses: the system is constructed and arranged to generate a cryptographic signature (“each transaction may be effectively digitally signature of multiple keys)” Zinder: para. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Glaser with the teachings of Zinder to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to secure system data using private keys. 
As per claim 16, the rejection of claim 15 is incorporated herein. Glaser does not teach; however, Zinder discloses: the system is constructed and arranged to validate captured data via the stored cryptographic signature (Zinder: para. 14). 

As per claim 18, the rejection of claim 14 is incorporated herein. Glaser teaches:
the guidance steps optionally include directed inspection of at least one portion of the object (Glaser: para. 53 and “Herein, we will primarily reference humans according to their exemplary role as customers or workers but one knowledgeable in the art would appreciate that the system and method are not limited to use with humans or any particular role” Glaser: para.54).
As per claim 19, the rejection of claim 14 is incorporated herein. Glaser teaches:
the processor is constructed and arranged to utilize computer vision (Glaser: para.54).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser in view of Zinder and further in view of Luke Shors et al. US 20170373859 (hereinafter Shors).
As per claim 17, the rejection of claim 15 is incorporated herein. The combination of Glaser and Zinder does not teach; however, Shors discloses: duplicate cryptographic signatures are stored on the device and in the repository (“a duplicate cryptographic signature 24B is then uploaded to a public block chain 18, following arrow D, such that the duplicate cryptographic signature 24B is stored on the public block 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Glaser and Zinder with the teachings of Shors to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to make it highly tamper resistant.   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser in view of Zinder and further in view of Andrew DeLizio US 20180202822 (hereinafter DeLizio).
As per claim 20, the rejection of claim 19 is incorporated herein. The combination of Glaser and Zinder does not teach;’ however, DeLizio discloses: the computer vision is configured to identify portions of damage to the object and the guidance steps are revised in response to identified damage (guidance system determines whether obstacles encountered… Obstacles can include moving obstacles, stationary obstacles, changes in terrain changes in terrain, traffic rules, etc. … the driving and guidance system determines a path around the obstacle toward the destination. DeLizio: para. 68).

Allowable Subject Matter
The subject matter of claim 12 is not suggested by the prior art of record.  Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record (in particular, Benson; Greg et al. US 20170024988 A1, O'Toole, Jr.; James W. et al. US 7508941 B1, Rabinovich; Andrew et al. US 20180053056 A1, DeLizio; Andrew US 20180202822 A1, ZINDER; Alex US 20170005804 A1, Oesterling; Christopher L. et al. US 20180189685 A1, Krishnaswamy; Prasanna et al. US 10360732 B2, O'Toole; Christopher Diebold et al. US 20180003965 A1, Koul; Anirudh et al. US 20180314888 A1 and Bataller; Cyrille et al. US 10366263 B2) singly or in combination does not disclose, with respect to independent claim 12 “the trigger includes damage detection using convolutional neural nets, optical character recognition and/or the extraction of sequences of characters or image characteristics that match either defined rules or a statistical inference of the probability that the image or associated text contains a shipping container code, driver’s license number, VIN number, license plate or other alphanumeric identifier.” Therefor claim 12 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.